Name: Commission Regulation (EC) No 361/1999 of 18 February 1999 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for supplying the Canary Islands and repealing Regulations (EC) No 2509/98 and (EC) No 2319/98
 Type: Regulation
 Subject Matter: marketing;  animal product;  trade policy;  trade;  regions of EU Member States
 Date Published: nan

 EN Official Journal of the European Communities19. 2. 1999 L 45/3 COMMISSION REGULATION (EC) No 361/1999 of 18 February 1999 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for supplying the Canary Islands and repealing Regulations (EC) No 2509/98 and (EC) No 2319/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 7(3) thereof, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural prod- ucts (3), as last amended by Regulation (EC) No 2348/ 96 (4), and in particular Article 3(2) thereof, Whereas certain intervention agencies hold substantial stocks of beef bought into intervention; whereas an exten- sion of the storage period should be avoided on account of the ensuing high costs; Whereas Commission Regulation (EC) No 1319/98 (5) establishing a forecast balance for the supply to the Canary Islands of live bovine animals and beef and veal products fixes the forecast supply balance for frozen meat of bovine animals for the period 1 July 1998 to 30 June 1999; whereas, in the light of traditional trade patterns, beef should be released from intervention for the purpose of supplying the Canary Islands during that period; Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (6), as last amended by Regulation (EC) No 2417/95 (7), provides for the possibility of a two-stage procedure for the sale of beef from intervention; Whereas, in order to ensure that the tendering procedure is consistent and uniform, measures should be adopted in addition to those laid down in Commission Regulation (EEC) No 2173/79 (8), as last amended by Regulation (EC) No 2417/95; Whereas Article 3 of Commission Regulation (EC) No 2790/94 of 16 November 1994 laying down common detailed rules for the implementation of Council Regula- tion (EEC) No 1601/92 concerning specific measures for the Canary Islands with regard to certain agricultural products (9), as last amended by Regulation (EEC) No 825/98 (10), provides for the use of aid certificates issued by the competent Spanish authorities for supplies from the Community; whereas, in order to improve the opera- tion of the abovementioned arrangements, certain deroga- tions from that Regulation should be laid down, in par- ticular, with regard to the application for and the issue of aid certificates; Whereas the sale should be conducted in accordance with Commission Regulations (EEC) No 2539/84, (EEC) No 3002/92 (11), as last amended by Regulation (EC) No 770/ 96 (12), and (EC) No 2790/94, subject to certain special exceptions on account of the particular use to which the products in question are to be put; Whereas it is necessary to provide for the lodging of a security to guarantee that the beef arrives at the intended destination; Whereas Commission Regulations (EC) No 2509/98 (13) and (EC) No 2319/98 (14) should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. The sale shall take place of intervention products bought in under Article 6 of Regulation (EEC) No 805/ 68, of approximately: (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 210, 28. 7. 1998, p. 17. (3) OJ L 173, 27. 6. 1992, p. 13. (9) OJ L 296, 17. 11. 1994, p. 23. (4) OJ L 320, 11. 12. 1996, p. 1. (10) OJ L 117, 21. 4. 1998, p. 5. (5) OJ L 183, 26. 6. 1998, p. 22. (11) OJ L 301, 17. 10. 1992, p. 17. (6) OJ L 238, 6. 9. 1984, p. 13. (12) OJ L 104, 27. 4. 1996, p. 13. (7) OJ L 248, 14. 10. 1995, p. 39. (13) OJ L 313, 21. 11. 1998, p. 3. (8) OJ L 251, 5. 10. 1979, p. 12. (14) OJ L 289, 28. 10. 1998, p. 20. EN Official Journal of the European Communities 19. 2. 1999L 45/4  1 500 tonnes of boneless beef held by the Irish inter- vention agency,  200 tonnes of bone-in beef held by the Spanish inter- vention agency. 2. This meat shall be sold for delivery to the Canary Islands pursuant to Regulation (EC) No 1319/98. 3. Subject to the provisions of this Regulation, the sale shall take place in accordance with Regulations (EEC) No 2539/84, (EEC) No 3002/92 and (EC) No 2790/94. 4. The qualities and the minimum prices referred to in Article 3(1) of Regulation (EEC) No 2539/84 are set out in Annex I hereto. 5. The intervention agencies shall sell first those prod- ucts in each product group which have been in storage longest. Particulars of the quantities and places where the prod- ucts are stored shall be made available to interested parties at the addresses given in Annex II. 6. Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 25 February 1999. 7. Notwithstanding Article 8(1) of Regulation (EEC) No 2173/79 a tender must be submitted to the intervention agency concerned in a closed envelope, bearing the refer- ence to the Regulation concerned. The closed envelope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 6. Article 2 1. The tender or the purchase application shall be submitted by an operator entered in the register referred to in Article 5(1) of Regulation (EC) No 2790/94 or by an operator duly authorised by the aforementioned operator to act on his behalf. 2. After receiving a tender or purchase application, the intervention agency shall only conclude the contract after having checked with the competent Spanish agencies referred to in Annex III that the quantity concerned is available within the forecast supply balance. 3. The Spanish agency shall immediately reserve for the applicant the quantity requested until receipt of the application for the relevant aid certificate. Notwith- standing Article 6(1) of Regulation (EC) No 2790/94, the certificate application must be accompanied only by the original purchase invoice issued by the seller intervention agency or by a certified copy thereof. The application for the aid certificate shall be submitted not later than 14 days after the date on which the purchase invoice is made out. 4. Notwithstanding Article 3(1) of Regulation (EC) No 2790/94, the aid shall not be granted for meat sold pursuant to this Regulation. 5. Notwithstanding Article 3(4)(b) of Regulation (EC) No 2790/94, box 24 of the aid certificate application and the aid certificate shall contain the entry: aid certificate for use in the Canary Islands  no aid to be paid'. Article 3 Notwithstanding Article 4(2) of Regulation (EEC) No 2539/84, purchase applications may be submitted from the 10th working day following the date referred to in Article 1(6). Article 4 The security provided for in Article 5(1) of Regulation (EEC) No 2539/84 shall be:  EUR 3 000 per tonne for boneless beef,  EUR 1 400 per tonne for bone-in beef. Delivery of the products concerned to the Canary Islands not later than 30 June 1999 shall be a primary require- ment within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (1). Proof of compliance with this requirement must be provided not later than two months after completion of formalities with the competent authorities in the Canary Islands for the delivery concerned. Article 5 The removal order referred to in Article 3(1)(b) of Regula- tion (EEC) No 3002/92 and the T 5 control copy shall contain the entry: Carne de intervenciÃ ³n destinada a las islas Canarias  Sin ayuda [Reglamento (CE) no 361/1999] InterventionskÃ ¸d til De Kanariske Ãer  uden stÃ ¸tte (forordning (EF) nr. 361/1999) (1) OJ L 205, 3. 8. 1985, p. 5. EN Official Journal of the European Communities19. 2. 1999 L 45/5 Interventionsfleisch fÃ ¼r die Kanarischen Inseln  ohne Beihilfe (Verordnung (EG) Nr. 361/1999) Ã Ã  Ã ±r Ã ±Ã  Ã Ã ·Ã ½ ÃÃ ±Ã   µÃ ²Ã ±Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ¹r Ã Ã ±Ã ½Ã ±Ã  Ã ¿Ã r Ã  Ã Ã ¿Ã r  Ã Ã Ã  r Ã µÃ ½Ã ¹Ã Ã  Ã Ã µÃ ¹r [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 361/1999] Intervention meat for the Canary Islands  without the payment of aid (Regulation (EC) No 361/1999) Viandes dintervention destinÃ ©es aux Ã ®les Canaries  Sans aide [rÃ ¨glement (CE) no 361/1999] Carni in regime dintervento destinate alle isole Canarie  senza aiuto [regolamento (CE) n. 361/1999] Interventievlees voor de Canarische Eilanden  zonder steun (Verordening (EG) nr. 361/1999) Carne de intervenÃ §Ã £o destinada Ã s ilhas CanÃ ¡rias  sem ajuda [Regulamento (CE) n º 361/1999] Kanariansaarille osoitettu interventioliha  ilman tukea (Asetus (EY) N:o 361/1999) InterventionskÃ ¶tt fÃ ¶r KanarieÃ ¶arna  utan bidrag (FÃ ¶rordning (EG) nr 361/1999). Article 6 Regulations (EC) No 2509/98 and (EC) No 2319/98 are hereby repealed. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1999. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities 19. 2. 1999L 45/6 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã  ANNEX I  ANNEXE I  ALLEGATO I  BÃ ¶LAGE I  ANEXO I  LIITE I  BILAGA I Estado miembro Medlemsstat Mitgliedstaat Ã Ã  Ã Ã ¿r µ Ã »Ã ¿r Member State Ã tat membre Stato membro Lidstaat Estado-membro JÃ ¤senvaltio Medlemsstat Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã  Ã ½Ã Ã ± Products Produits Prodotti Producten Produtos Tuotteet Produkter Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã   ÃÃ Ã ¿Ã  Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã  Ã Ã ·Ã Ã ± (Ã  Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet (ton) Precio mÃ ­nimo expresado en euros por tonelada (1) Mindstepriser i EUR/ton (1) Mindestpreise, ausgedrÃ ¼ckt in EUR/Tonne (1) Ã Ã » Ã Ã ¹Ã Ã Ã µr Ã Ã ¹ µ r Ã Ã »Ã ·Ã Ã ·r Ã µÃ ºÃ Ã Ã ±Ã ¶  µÃ µÃ ½Ã µr Ã Ã µ Ã µÃ Ã   Ã ±Ã ½  Ã  Ã ½Ã ¿ (1) Minimum prices expressed in EUR per tonne (1) Prix minimaux exprimÃ ©s en euros par tonne (1) Prezzi minimi espressi in euro per tonnellata (1) MinimumprÃ ³zen uitgedrukt in euro per ton (1) PreÃ §o mÃ ­nimo expresso em euros por tonelada (1) Alimmat hinnat euroina tonnilta (1) LÃ ¤gsta priser i euro per ton (1) a) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã Ã  Ã ±Ã Ã ± Ã Ã Ã  r Ã º Ã ºÃ ±Ã »Ã ±  Boneless beef  Viande dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt IRELAND  Thick flank (INT 12) 400 1 000  Topside (INT 13) 200 1 200  Silverside (INT 14) 100 1 000  Rump (INT 16) 100 1 000  Striploin (INT 17) 500 2 500  Forerib (INT 19) 200 1 200 b) Cuartos traseros con hueso  Bagfjerdinger, ikke udbenet  Hinterviertel mit Knochen  Ã Ã Ã Ã ¸Ã ¹Ã ± Ã  Ã Ã ±Ã Ã Ã ± µÃ µ Ã º Ã ºÃ ±Ã »Ã ±  Bone-in hindquarters  Quartiers arriÃ ¨re avec os  Quarti posteriori non disossati  Achtervoeten met been  Quartos traseiros com osso  Luullinen takaneljÃ ¤nnes  Bakkvartsparter med ben ESPAÃ A  Cuartos traseros 200 750 (1) Estos precios se entienden peso neto de acuerdo con las disposiciones del apartado 1 del artÃ ­culo 17 del Reglamento (CEE) no 2173/79. (1) Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1, i forordning (EÃF) nr. 2173/79. (1) Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79. (1) Ã Ã ¹ Ã Ã ¹ µ r Ã ±Ã Ã  r Ã µÃ Ã ±Ã  µ Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃ  Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿  Ã ² Ã Ã ¿Ã r Ã   µÃ Ã Ã ½Ã ± µÃ µ Ã Ã ¹r Ã ´Ã ¹Ã ±Ã  Ã ¾Ã µÃ ¹r Ã Ã ¿Ã Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã  Ã ³Ã Ã ±Ã Ã ¿r 1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µÃ ¿  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79. (1) These prices shall apply to net weight in accordance with the provisions of Article 17(1) of Regulation (EEC) No 2173/79. (1) Ces prix sentendent poids net conformÃ ©ment aux dispositions de larticle 17, paragraphe 1, du rÃ ¨glement (CEE) no 2173/79. (1) Il prezzo si intende peso netto in conformitÃ del disposto dellarticolo 17, paragrafo 1, del regolamento (CEE) n. 2173/79. (1) Deze prÃ ³zen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1, van Verordening (EEG) nr. 2173/79. (1) Estes preÃ §os aplicam-se a peso lÃ ­quido, conforme o disposto no n º 1 do artigo 17 º do Regulamento (CEE) n º 2173/79. (1) Asetuksen (ETY) N:o 2173/79 17 artiklan 1 kohdan mukaiset nettopainohinnat. (1) Dessa priser gÃ ¤ller nettovikt enligt bestÃ ¤mmelser i artikel 17.1 i fÃ ¶rordning (EEG) nr 2173/79. EN Official Journal of the European Communities19. 2. 1999 L 45/7 ANEXO II  BILAG II  ANHANG II  Ã APAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen   Ã ¹Ã µÃ Ã ¸ Ã ½Ã Ã µÃ ¹r Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã  µ Ã ½ ÃÃ ±Ã Ã µ µÃ ² Ã Ã µÃ r  Addresses of the intervention agencies  Adresses des organismes dintervention  Indirizzi degli organismi dintervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o  Interventioelinten osoitteet  Interventionsorganens adresser ESPAÃ A: FEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria) Beneficencia, 8 E-28005 Madrid Tel.: (34) 913 47 65 00/913 47 63 10; tÃ ©lex: FEGA 23427 E/FEGA 41818 E; fax: (34) 915 21 98 32/915 22 43 87 IRELAND: Department of Agriculture, Food and Forestry Agriculture House Kildare Street IRL-Dublin 2 Tel. (01) 678 90 11, ext. 2278 and 3806 Telex 93292 and 93607, telefax (01) 661 62 63, (01) 678 52 14 and (01) 662 01 98 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III  LIITE III  BILAGA III Organismos espaÃ ±oles a que se refiere el apartado 2 del artÃ ­culo 2  De i artikel 2, stk. 2, omhandlede spanske organer  Die in Artikel 2 Absatz 2 genannten spanischen Stellen  Ã Ã ¹ Ã ¹Ã ÃÃ ±Ã ½Ã ¹Ã ºÃ ¿  Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã  µÃ ¿  ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã » ÃÃ ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã ¸Ã Ã ¿ 2 ÃÃ ±Ã  Ã ³Ã Ã ±Ã Ã ¿r 2  The Spanish agencies referred to in Article 2(2)  Les organismes espagnols visÃ ©s Ã larticle 2, paragraphe 2  Organismi spagnoli di cui allarticolo 2, paragrafo 2  In artikel 2, lid 2, bedoelde Spaanse instanties  Organismos espanhÃ ³is referidos no n º 2 do artigo 2 º  2 artiklan 2 kohdan tarkoittama espanjalainen toimielin  De i artikel 2.2 avsedda spanska organen  DirecciÃ ³n Territorial de Comercio en Las Palmas JosÃ © Frachy Roca, 5 E-35007 Las Palmas de Gran Canaria Tel.: (34) 928 26 14 11/928 26 21 36; fax: (34) 928 27 89 75  DirecciÃ ³n Territorial de Comercio en Santa Cruz de Tenerife Pilar, 1 E-38002 Santa Cruz de Tenerife Tel.: (34) 922 24 14 80/922 24 13 79; fax: (34) 922 24 42 61/922 24 68 36